Citation Nr: 1823653	
Decision Date: 04/20/18    Archive Date: 04/26/18

DOCKET NO.  14-32 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a left knee disability, to include bursitis.

2.  Entitlement to service connection for a low back strain disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

I. Warren, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from October 1994 to June 1997.
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  The Veteran filed a notice of disagreement with this decision, and timely appealed.

The Board recognizes that in January 2018 the RO denied reopening the Veteran's claims of entitlement to service connection for left knee and low back disabilities.  However, as these issues have been timely appealed by the Veteran already, and the issues were certified to the Board before this January 2018 rating decision, new and material evidence is not needed in this case.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran is service connected for right patellofemoral pain syndrome, with a history of bursitis.  She contends that she is entitled to service connection for left knee and low back disabilities that are secondary to her service-connected right knee disability.  Having reviewed the record evidence, the Board finds that additional development is necessary before the underlying claims can be adjudicated on the merits.

The Board notes that the RO has made several attempts to obtain the Veteran's service treatment records prior to 1997, but it has been to no avail.  

The Veteran was afforded a knee VA examination in September 2012.  She reported a diagnosis of bilateral knee bursitis.  The examiner noted that she was diagnosed with patellofemoral pain syndrome in the right knee from basic training, and that she has had progressive left knee pain ever since.  The examiner opined that the Veteran's claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner further stated that she had no injury to her left knee in service, and that her age and obesity contributed to her current bilateral knee conditions.  In regards to secondary service connection, the examiner opined that the claimed condition was less likely than not proximately due to, or the result of the Veteran's service-connected condition.  The examiner also reasoned that the Veteran had no injury to her left knee in service, and that her age and obesity had contributed to current bilateral knee conditions.

The Veteran was afforded a low back VA examination in March 2013.  She reported a diagnosis of LS spine strain since 1994.  She noted that she did not have a specific injury to her back in service, but that she began to have spasms when stationed in Korea, and that she treated it with muscle relaxants.  X-rays revealed minimal anterior osteophytes at the L4-L5 level.  The examiner opined that the claimed condition was less likely than not proximately due to or the result of her service-connected right knee condition.  The examiner noted that the Veteran's right knee condition did not cause her age-related changes in the LS spine - but her age, obesity, and current activity caused her current low back pain.

In a March 2015 addendum opinion to the September 2012 and March 2013 opinions, the examiner further noted that it was less likely than not that the Veteran's lumbar strain was secondary to her service-connected right knee patellofemoral pain syndrome based on the fact that there was no demonstrated antalgic gait causing abnormal forces on her lumbar spine.  The examiner noted that the Veteran's weight revealed a BMI of over 34.31, and her spinal condition was at least as likely related to her weight and her current activity level.  The examiner further stated that there was no specific injury to her spine and that he did not believe it was secondary to her service-connected right knee disability.  The examiner also noted that her right knee x-rays were "unremarkable," and that her 2013 lumbar spine films showed minimal osteophytes at the L4-5 level, which was consistent with age and weight.  He concluded that it was his medical opinion that the Veteran's lumbar spine was not aggravated by her right knee disability, but by her obesity and current activity level, because her gait was normal and it did not place abnormal stressors on her spine.  He also noted that her left knee condition was not secondary to her service-connected right knee based on x-ray findings and a normal gait that did not cause abnormal stressors to either knee.

As none of the previous medical opinions provided reasoning on aggravation, the RO asked the examiner to further clarify his previous opinions.  In April 2015, the examiner noted that the Veteran's left knee bursitis was not due to her right knee disability, and that this was based on normal x-ray findings and the fact that she had a normal gait pattern.  The examiner again noted that her complaints were most likely due to her activity level and morbid obesity, and that there was no evidence that her left knee disability had worsened as a result of her right knee disability.

The final April 2015 addendum clarification opinion still did not adequately discuss the Veteran's conditions and how they relate to her service-connected right knee disability.  The examiner repeatedly states that her disabilities are due to her current activity level, but he does not provide a clear rationale for this opinion.  VA's statutory duty to assist the Veteran includes the duty to conduct a thorough and contemporaneous examination so that the evaluation of the claimed disability will be a fully informed one.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991); see also Snuffer v. Gober, 10 Vet. App. 400 (1997).  Assistance by VA includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  When the medical evidence is inadequate, as it is here, new VA examination must be afforded to the Veteran.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (a VA examination must be based on an accurate factual premise). 

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran an opportunity to identify any outstanding VA or private treatment records relevant to her claimed disabilities.  After obtaining necessary authorization from the Veteran, all outstanding records should be obtained, to include all updated VA medical treatment records.

2.  After obtaining any outstanding records, schedule the Veteran for a new VA orthopedic examination with a new examiner.  The claims file must be made available to, and reviewed by the examiner.  All tests deemed necessary, to include x-rays to confirm any arthritic conditions that may exist, should be conducted and the results reported in detail.

Based upon a review of the relevant evidence of record, the history provided by the Veteran, orthopedic examination, and medical principles, the VA examiner is asked to offer the following opinions as it relates to the left knee disability:

a.  Determine whether any left knee disability at least as likely as not (50 percent probability or greater) began in, or is otherwise related to her period of active duty service, to include constant lifting, pulling, climbing and jumping.  Please consider her report that she has had left knee pain since service, and her first documented complaint of left knee pain (constant throbbing sensation) in October 1997.

b.  Notwithstanding the above, is it at least as likely as not (50 percent probability or greater) that any left knee disability was caused or aggravated beyond its natural progression by her service-connected right knee disability?  The opinion must address both causation and aggravation, as these are two separate inquiries.

Based upon a review of the relevant evidence of record, the history provided by the Veteran, orthopedic examination, and medical principles, the VA examiner is asked to offer the following opinions as it relates to the low back disability:

a.  Determine whether any low back disability at least as likely as not (50 percent probability or greater) began in, or is otherwise related to military service, to include constant lifting, pulling, climbing and jumping.

b.  Notwithstanding the above, is it at least as likely as not (50 percent probability or greater) that any low back disability was caused or aggravated beyond its natural progression by her service-connected right knee disability, to include any functional impairment caused thereby, such as gait abnormality?  The opinion must address both causation and aggravation, as these are two separate inquiries.

The examiner is advised that the Veteran is competent to report her symptoms and history, and such reports must be specifically considered in formulating any opinions.  

All opinions must be supported by a clear rationale.

3.  After completing the above actions, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and her representative should be issued a Supplemental Statement of the Case.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).




_________________________________________________
L.M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




